Filed 3/24/22 P. v. Sly CA4/2
Opinion following transfer from Supreme Court
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073972

 v.                                                                      (Super.Ct.No. FSB1203896)

 CHRISTOPHER JOSEPH SLY,                                                 OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Katrina West,

Judge. Reversed.

         Randall Conner, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra and Rob Bonta, Attorney Generals, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.

Ragland, Lynne G. McGinnis, Marvin E. Mizell and Eric A. Swenson, Deputy Attorneys

General, for Plaintiff and Respondent.




                                                             1
       In 2016, defendant Christopher Sly pleaded guilty to one count of attempted

murder. On February 29, 2019, defendant filed a petition for resentencing pursuant to

former Penal Code section 1170.951 in the trial court based on the changes made to the

murder statutes (petition) pursuant to Senate Bill No. 1437 (Stats. 2018, ch. 1015, § 1,

subd. (f), effective Jan. 1, 2019) (SB 1437). The petition was summarily denied by the

trial court without a hearing finding that SB 1437 and former section 1170.95 were not

applicable to attempted murder.

       Defendant appealed the denial of his petition to this court. In an unpublished

opinion People v. Sly (Dec. 2, 2020, E073972) [nonpub. opn.] (Opinion) we ruled that

defendant was ineligible for sentencing under former section 1170.95 because he had

pleaded guilty to attempted murder, not murder, and that attempted murder was not

included in the statute. Defendant filed a petition for review, which was granted. While

the case was pending review in the California Supreme Court, the Legislature passed

Senate Bill No. 775 (Stats. 2021, c. 551, § 2, eff. Jan. 1, 2022) (SB 775), amending the

provisions of section 1170.95 to make it applicable to persons convicted of attempted

murder. On January 5, 2022, our Supreme Court remanded the matter to this court, and

directed us to vacate our opinion and reconsider the cause in light of SB 775.

       Defendant and the People filed supplemental briefs. Defendant argues that section

1170.95 applies to his conviction of attempted murder and remand to the trial court is

required for further proceedings on the petition. The People concede that remand is



       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                              2
appropriate. We concur. We reverse the order denying defendant’s petition, and remand

the matter to the trial court with directions

                          SUMMARY OF FACTS AND PLEA

       As set forth in the Opinion, defendant was an active member of the Rolling 40s

gang. On August 6, 2012, defendant was with his girlfriend, Amalia White, in her car.

Defendant drove White’s car to an apartment complex in San Bernardino and picked up

Darrell Pratt, also known as Bosco, and Tydrick Carr, also known as Baby Beast. Carr

was an active Rolling 30s gang member. Pratt and Carr advised defendant that someone

had robbed Pratt’s cousin down the street at the Woodridge Apartments and they wanted

to look for the people who did it. Defendant drove them all to find the car they believed

belonged to the perpetrators. Once they located the car, a white Chevy Caprice, they

followed it to a nearby McDonald’s restaurant and parked nearby waiting for them to

leave the McDonalds. Defendant and the others also had Pratt’s cousin and another

occupant drive to the McDonalds in a separate car.

       The two cars waited for the Caprice to exit the McDonalds, at which time the two

cars followed it. The Caprice stopped at a gas station and two people got out of the

vehicle to pump gas. Pratt and Carr got out of White’s vehicle, and Pratt’s cousin also

got out of his car. They all had guns. Defendant told White, “These N[]s are going to get

what they deserve.” Pratt ducked down behind a car, his cousin ducked behind a van and

Carr stood across the street. The Caprice exited the gas station and drove down the street.

Pratt and Carr fired numerous shots at the Caprice. The Caprice crashed into a wall.




                                                3
       Pratt, Carr and Pratt’s cousin all jumped into the backseat of White’s car. As they

drove past the Caprice, Pratt and Carr continued to fire their guns at the Caprice.

Defendant yelled from White’s car, “Neighborhood.” The driver of the Caprice had been

shot in the head and was unresponsive when officers arrived at the scene but he survived.

There were two other occupants in the Caprice who ran away after the crash. Defendant

did not have a gun that day and he did not shoot anyone.

       On March 18, 2016, defendant entered a guilty plea to one count of attempted

murder within the meaning of sections 664 and 187; to a principal armed allegation

(§ 12022, subd. (b)(1)); and admitted to having suffered a prior strike conviction (§§ 667,

subds. (b)-(i), 1170.12, subds. (a)-(d)). Defendant was sentenced to 15 years to be served

in state prison.

       On February 21, 2019, defendant filed the petition. On May 3, 2019, defendant

was appointed counsel. The petition was heard on October 4, 2019. The trial court found

that section 1170.95 did not apply to attempted murder. The petition was denied without

prejudice, and defendant appealed. As stated, this court affirmed the denial of the

petition in our Opinion.

                                       DISCUSSION

       In 2018, SB 1437 was enacted to amend the felony murder rule and the natural and

probable consequences doctrine “to ensure that murder liability is not imposed on a

person who is not the actual killer, did not act with the intent to kill, or was not a major

participant in the underlying felony who acted with reckless indifference to human life.”

(Stats. 2018, ch. 1015, § 1, subd. (f).) SB 1437 added section 189, subdivision (e), which


                                              4
modified first degree felony murder, and provides that when “[a] participant in the

perpetration or attempted perpetration of a felony listed in subdivision (a) in which a

death occurs is liable for murder only if one of the following is proven: (1) The person

was the actual killer. [¶] (2) The person was not the actual killer, but, with the intent to

kill, aided, abetted, counseled, commanded, induced, solicited, requested, or assisted the

actual killer in the commission of murder in the first degree. [¶] (3) The person was a

major participant in the underlying felony and acted with reckless indifference to human

life, as described in subdivision (d) of Section 190.2.” SB 1437 also amended section

188 to require that a principal “shall act with malice aforethought. Malice shall not be

imputed to a person based solely on his or her participation in a crime.” (§ 188, subd.

(a)(3).)

       In addition, SB 1437 added section 1170.95, which created a procedure by which a

defendant who was “convicted of felony murder or murder under the natural and

probable consequences theory” may “file a petition with the court that sentenced the

petitioner to have the petitioner’s murder conviction vacated and to be resentenced on

any remaining counts.” (Former § 1170.95, subd. (a).) Attempted murder was not

expressly included as a crime that was eligible for resentencing under former section

1170.95. We relied on former section 1170.95 to conclude in our Opinion that section

1170.95 did not apply to defendant’s plea of attempted murder.

       After the California Supreme Court granted defendant’s petition for review, the

Governor signed SB 775 into law, which became effective January 1, 2022. SB 775

amended section 1170.95, subdivision (a), to include persons convicted of “attempted


                                              5
murder under the natural and probable consequences doctrine” as eligible for

resentencing. Section 1170.95, subdivision (a), now provides, in pertinent part, that a

defendant convicted of attempted murder may file a petition for resentencing when he

was convicted of attempted murder after he or she accepted a plea offer in lieu of a trial at

which the petitioner could have been convicted of murder or attempted murder, and he

could not presently be convicted of attempted murder because of changes to sections 188

or 189 made by SB 1437.

       Because defendant’s appeal from the denial of his resentencing petition was not

final by January 1, 2022, he is eligible to benefit from this remedial legislation. (See

People v. Vieira (2005) 35 Cal.4th 264, 305-306; People v. Garcia (2018) 28

Cal.App.5th 961, 973.) The amendments to section 1170.95 under SB 775 compel the

conclusion that defendant’s petition is entitled to further consideration under section

1170.95. Accordingly, we reverse the trial court’s order denying the petition and remand

the matter to the trial court.

       On remand, the trial court must determine whether defendant has stated a prima

facie case for relief under section 1170.95 as to his attempted murder conviction. If the

court finds a prima facie case is stated, it shall issue an order to show cause and hold a

hearing “to determine whether to vacate the . . . attempted murder . . . conviction and to

recall the sentence and resentence [defendant] on any remaining counts in the same

manner as if [he] had not previously been sentenced, provided that the new sentence, if

any, is not greater than the initial sentence.” (§ 1170.95 subd. (d)(1).)




                                              6
                                      DISPOSITION

      We reverse the trial court’s order denying defendant’s petition and remand the

case for further hearing on the petition under SB 775.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                         MILLER
                                                                                       J.


We concur:


RAMIREZ
                              P. J.


FIELDS
                                 J.




                                            7